DETAILED ACTION
This communication responsive to the Application No. 16/623,424 filed on December 17,
2019.  A preliminary amendment was filed on 12/07/2019 in which claims 4, 7-9, 12, 15, 20, 26-32 and 35 have been canceled, claims 3, 5-6, 10-11, 13-14, 16, 18-19, 21- 25 and 33-34 have been amended. Claims 1-3, 5-6, 10-11, 13-14, 16-19, 21-25 and 33-34 are pending and are directed towards method, system and computer product for DATA PROTECTION.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2019 and 11/03/2021 were Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (Spec, page 7 line 34). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-3, 5-6, 10-11, 13-14, 16-19, 21-25 and 33-34 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, 33 and 34 recite the limitation “wherein there exists ECC data relating to the data”. The acronym ECC should be defined at least once with first letter capitalized. For Error Correcting Code (ECC)”
Claims 2-3, 5-6, 10-11, 13-14, 16-19, 21-25 are rejected due to their dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 6, 10-11, 13-14, 16-19, 22-23 and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoekstra et al. US 2014/0201597 A1 (hereinafter “Hoekstra”)

As per claims 1, 33 and 34, Hoekstra teaches a computer-implemented method comprising: 
receiving an access request in relation to data (to service the access request. Hoekstra, para [0027]), wherein there exists ECC data relating to the data, and wherein the ECC data is configured to enable correction of multiple-bit errors spanning up to a predetermined number of consecutive bits of the data (both the data retrieved from memory (or generated by processor) and a fixed number of parity bits associated with the data are stored in an entry. Some of the parity bits are stored in flash memory 106 in association with their related data. When the number of parity bits needed for a particular ECC exceeds the space allocated for parity bits in flash memory 106, the additional parity bits can be stored in CAM 108. For example, the parity bits in the flash memory 106 entry can be used for relatively simple error correction codes, such as single bit errors, but when more complex errors, such as multiple bit errors, are detected in flash memory 106, the additional parity bit required by more powerful error correction codes can be stored in CAM 108. Hoekstra, para [0018]); 
performing a first integrity verification procedure to verify the integrity of at least the data (During a read access of flash memory 106, single bit error correction and double bit error detection (SEC-DED) is performed on each of the memory segments. Such SEC-DED can be performed using a linear error-correcting code such as a Hamming code or other suitable ECC. Hoekstra, para [0026]) (When a message containing a memory access address is received by memory controller 104 that matches data in flash memory 106, the matching segment of flash memory 106 is read and a first level of error correction and detection is performed on the segment. Hoekstra, para [0031]); 
responsive to a finding of non-integrity by the first integrity verification procedure, performing an error analysis procedure based on the data and the ECC data (the extended ECC parity bits in CAM 108 are used to correct the error(s) at the address. Hoekstra, para [0033])(process 606 includes using the extended error correction bits in the matching valid entry to determine if an error is present and to correct the error in the data stored at the corresponding address location in flash memory 606. Hoekstra, para [0034]); 
(Process 510 determines whether the error correction was successful. Hoekstra, para [0033] & Fig. 5 element 510) (Process 608 determines whether the error correction was successful, and if not, process 610 updates the extended ECC control bits, ECC control bits, and valid bits in the corresponding entry in CAM 108. If the error(s) were correctly successfully, the information in the CAM entry remains unchanged. Hoekstra, para [0034] Fig. 6 elements 608 and 614); and
responsive to a finding of integrity by the second integrity verification procedure, allowing the access request using the corrected data (the memory controller, in response to the read access, can be further configured to correct the data from the first address location using the one or more error correction bits stored at the first address location and providing the corrected data. Hoekstra, para [0043]).  

As per claim 2, Hoekstra teaches the method of claim 1, wherein the predetermined number of consecutive bits is equivalent to an integer number of bytes (The number of parity bits is dependent upon the size of the memory segment and the type of error correction used. For example, for a 512 bit memory segment, an additional 3 parity bytes are used. Hoekstra, para [0029])( a first set of parity bits are generated when the data is stored in flash memory 106 and used when the initial error analysis is performed. In the case of a sector of 512 bytes, the number of parity bytes used for a SEC-DED Hamming code is three and single bit errors in each sector are corrected. In addition, any double bit errors are detected. In scenarios where higher error rates are anticipated, it may be advantageous to use double error correcting and triple error detecting polynomial codes, for example, as a first level of error correction. Hoekstra, para [0031]).  

As per claim 6, Hoekstra teaches the method of claim 1: wherein the error analysis procedure comprises performing an error correction procedure based on both the ECC data and the data so as to provide the corrected data (the parity bits in the flash memory 106 entry can be used for relatively simple error correction codes, such as single bit errors, but when more complex errors, such as multiple bit errors, are detected in flash memory 106, the additional parity bit required by more powerful error correction codes can be stored in CAM 108. Hoekstra, para [0018]); 
wherein the error analysis procedure comprises performing an error detection procedure based on the ECC data so as to determine whether detected errors are correctable based on the ECC data (if the address value of the first address location does not match a valid entry in the CAM and using the one or more error correction bits stored at the first address location indicates an error is present and the error is correctable with the one or more error correction bits stored at the first address location. Hoekstra, claim 6);
wherein the error correction procedure is performed responsive to a determination from the error detection procedure that the detected errors are correctable based on the ECC data (in response to the read access, is further configured to: if the address value of the first address location does not match a valid entry in the CAM and using the one or more error correction bits stored at the first address location indicates an error is present and the error is correctable with the one or more error correction bits stored at the first address location, correcting the data from the first address location using the one or more error correction bits stored at the first address location and providing the corrected data. Hoekstra, claim 6); and 
(When an error is present in the data stored at the address location and the error is uncorrectable with the one or more error correction bits stored at the address location, the address value of the address location can be stored to an available entry of the CAM. Hoekstra, para [0055]).  

As per claim 10, Hoekstra teaches the method of claim 1 further comprising: 
responsive to generation of corrected data by the error analysis procedure, updating the data using the corrected data (the corrected data can be used to update flash memory 106 and to service the access request. Hoekstra, para [0027]).
  
As per claim 11, Hoekstra teaches the method claim 1, further comprising: 
responsive to a finding of integrity by the first integrity verification procedure, allowing the access request (If no double bit errors in any of the memory segments are detected, then the corrected data can be used to update flash memory 106 and to service the access request. For example, if no double bit errors are detected in any segment, the corrected data can be provided back to memory controller 104 to service the access request. Hoekstra, para [0027]); and 
responsive to a finding of non-integrity by the second integrity verification procedure, denying the access request (Process 614 determines whether the error correction was successful, and if not, process 616 stores the address in CAM 108 [and no response is returned to the access request]. Hoekstra, para [0035]).  

As per claim 13, Hoekstra teaches the method of claim 1, wherein the ECC data is generated by running an ECC encoding algorithm on the data (In order to perform such error correction and detection, a first set of parity bits are stored in flash memory 106 with each memory segment during error encoding. The number of parity bits is dependent upon the size of the memory segment and the type of error correction used. Hoekstra, para [0029]).
  
As per claim 14, Hoekstra teaches the method of claim 13, wherein the error analysis procedure comprises: 
 re-running the ECC encoding algorithm on the data to generate comparative ECC data (ECC control 116 can provide both error encoding and error decoding functionality. Hoekstra, para [0018]);
comparing the comparative ECC data with the ECC data (up of bits to indicate whether the number of bits in the group with a value of one or zero is even or odd. If the parity matches the actual data, then no error is detected. If the parity does not match the actual data, then an error is detected and can be corrected using correction logic in ECC control 116. Hoekstra, para [0022]); and 
running an ECC decoding algorithm based on the data and the ECC data so as to generate the corrected data (ECC control 116 can provide both error encoding and error decoding functionality […] The mechanism for generating the parity bits is associated with the method used for decoding those parity bits during subsequent memory access and accompanying error correction and detection. Hoekstra, para [0018]).  

As per claim 16, Hoekstra teaches the method of claims 13, wherein the ECC encoding algorithm is a Hamming-based algorithm such that the ECC data comprises Hamming parity bits relating to a combination of the data and the ECC data (During a read access of flash memory 106, single bit error correction and double bit error detection (SEC-DED) is performed on each of the memory segments. Such SEC-DED can be performed using a linear error-correcting code such as a Hamming code or other suitable ECC. SEC-DED Hamming codes can detect up to two bit errors in a segment and correct single bit errors. Hoekstra, para [0026]).  

As per claim 17, Hoekstra teaches the method of claim 16, wherein the ECC data is generated such that a multiple-bit error spanning the predetermined number of consecutive bits would cause a maximum of one error per Hamming parity stream, thereby enabling correction of the multiple- bit error (the parity bits in the flash memory 106 entry can be used for relatively simple error correction codes, such as single bit errors, but when more complex errors, such as multiple bit errors, are detected in flash memory 106, the additional parity bit required by more powerful error correction codes can be stored in CAM 108 The number of bits in the flash memory 106, and the size and number of memory segments, can vary depending upon the implementation of system 100. The inventive concepts described herein are not limited to any particular size of memory region or memory segment. Hoekstra, para [0018]-[0019]).  

As per claim 18, Hoekstra teaches the method of 13, wherein the ECC encoding algorithm is run on one or more bytes of the data in parallel (ECC control 116 can provide both error encoding and error decoding functionality. As data is received from memory (e.g., flash memory 106, RAM 110 or ROM 112) or processor 102, ECC control 116 can generate parity bits for use in subsequent error checking and correction. The mechanism for generating the parity bits is associated with the method used for decoding those parity bits during subsequent memory access and accompanying error correction and detection. Hoekstra, para [0018]) (In order to perform such error correction and detection, a first set of parity bits are stored in flash memory 106 with each memory segment during error encoding. The number of parity bits is dependent upon the size of the memory segment and the type of error correction used. For example, for a 512 bit memory segment, an additional 3 parity bytes are used. In embodiments of the present invention, the additional parity bits for one or more alternative ECCs such as DEC-TED codes, can be stored in CAM 108, thus providing flexibility in correcting errors while retaining sufficient space in flash memory 106 to store data. Hoekstra, para [0029]).  

As per claim 19, Hoekstra teaches the method of claim 14, wherein the ECC decoding algorithm is run on one or more bytes of the data in parallel (ECC control 116 can provide both error encoding and error decoding functionality. As data is received from memory (e.g., flash memory 106, RAM 110 or ROM 112) or processor 102, ECC control 116 can generate parity bits for use in subsequent error checking and correction. The mechanism for generating the parity bits is associated with the method used for decoding those parity bits during subsequent memory access and accompanying error correction and detection. Hoekstra, para [0018]).  

As per claim 22, Hoekstra teaches the method of claim 1, wherein the data verified in the first and/or second verification procedures comprises one of:
the data (an error correction code can be used to detect whether there is an error in the data, and to correct the data if there is an error. Hoekstra, para [0021]); and the data and the ECC data (data bits portion 202 for storing data for each entry in memory 106 and spare bits portion 204 for storing parity information for each entry in memory 106. Flash memory 106 can be divided into two or more segments and sub-segments 206 such as blocks, pages, sectors, or other suitable divisions. In the example shown, flash memory 106 includes 2048 blocks. Each block can be divided into a number of pages, for example, 64 pages with each page including 2112 bytes. Hoekstra, para [0020]). 
 
As per claim 23, Hoekstra teaches the method of claim 1, wherein the first integrity verification procedure is the same as the second integrity verification procedure (detect error in flash memory using parity bits in flash memory (step 502) and checking if error correction successfully (step 510) [are same procedure]. Hoekstra, Fig. 5).
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 3 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hoekstra et al. US 2014/0201597 A1 (hereinafter “Hoekstra”) in view of Suzuki et al. US 2016/0004592 A1 (hereinafter “Suzuki”).

As per claim 3, Hoekstra teaches the method of claim 1: wherein performing the first integrity verification procedure has a lower computational overhead than performing the error analysis procedure (During a read access of flash memory 106, single bit error correction and double bit error detection (SEC-DED) is performed on each of the memory segments. Such SEC-DED can be performed using a linear error-correcting code such as a Hamming code or other suitable ECC. SEC-DED Hamming codes can detect up to two-bit errors in a segment and correct single bit error. If no double bit errors in any of the memory segments are detected, then the corrected data can be used to update flash memory 106 and to service the access request [detection has lower computational overhead that correction]. Hoekstra, para [0026]- [0027]); and 
Hoekstra does not explicitly teach wherein the first and/or second integrity verification procedures are not ECC-based integrity verification procedures. 
However, Suzuki teaches wherein the first and/or second integrity verification procedures are not ECC-based integrity verification procedures (calculating, by the calculating circuit, a second checksum of the data received from the sub memory and having passed through the processor; and determining, by the processor, whether an error of the data occurs within the processor by comparing the first checksum with the second checksum. Suzuki, para [0004]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Hoekstra in view of Suzuki. One would be motivated to do so, to verify the integrity of data that are not protected by parity. (Suzuki, para [0017]).

As per claim 24, Hoekstra teaches the method of claim 1. Hoekstra doe not explicitly teach wherein the first and/or second integrity verification procedures use one or more of a hash value, a checksum, a message authentication code, and a digital signature. 
However, Suzuki teaches wherein the first and/or second integrity verification procedures use one or more of a hash value, a checksum, a message authentication code, and a digital signature (calculating, by the calculating circuit, a second checksum of the data received from the sub memory and having passed through the processor; and determining, by the processor, whether an error of the data occurs within the processor by comparing the first checksum with the second checksum. Suzuki, para [0004]).    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Hoekstra in view of Suzuki. One would be motivated to do so, to verify the integrity of data that are not protected by parity. (Suzuki, para [0017]).

As per claim 25, Hoekstra teaches the method of claim 1. Hoekstra does not explicitly teach wherein the data comprises first integrity verification data for use in the first and/or second 
However, Suzuki teaches wherein the data comprises first integrity verification data for use in the first and/or second integrity verification procedures (reading the data from the buffer memory and transmitting the read data to a calculating circuit; calculating, by the calculating circuit, a first checksum of the data and transmitting the data to the processor; storing, by the processor, the data and the error correcting code in a sub memory; reading the data from the sub memory and transmitting the read data to the calculating circuit through the processor; calculating, by the calculating circuit, a second checksum of the data received from the sub memory and having passed through the processor; and determining, by the processor, whether an error of the data occurs within the processor by comparing the first checksum with the second checksum. Suzuki, para [0004]); and 
wherein second integrity verification data is stored with the data for use in the first and/or second integrity verification procedures (reading the data from the buffer memory and transmitting the read data to a calculating circuit; calculating, by the calculating circuit, a first checksum of the data and transmitting the data to the processor; storing, by the processor, the data and the error correcting code in a sub memory; reading the data from the sub memory and transmitting the read data to the calculating circuit through the processor; calculating, by the calculating circuit, a second checksum of the data received from the sub memory and having passed through the processor; and determining, by the processor, whether an error of the data occurs within the processor by comparing the first checksum with the second checksum [more than one checksum values can be used and compared]. Suzuki, para [0004]).  
. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hoekstra et al. US 2014/0201597 A1 (hereinafter “Hoekstra”) in view of Huang et al. US 2015/0100852 A1 (hereinafter “Huang”).

As per claim 5, Hoekstra teaches the method of claim 1. Hoekstra does not explicitly teach the method further comprising: damaging a portion of the data prior to receiving the access request, the damage being such that the first integrity verification procedure will result in a finding of non-integrity, and the damage being such that the error analysis procedure is able to correct errors in the portion of the data resulting from the damage.  
However, Huang teaches damaging a portion of the data prior to receiving the access request, the damage being such that the first integrity verification procedure will result in a finding of non-integrity, and the damage being such that the error analysis procedure is able to correct errors in the portion of the data resulting from the damage (An initial ECC state can result from a block erase of the page of data such that the initial ECC state includes all "0s". For example, if an ECC includes 8 bits, then after a block erase, the initial ECC state equals "00000000" or erased state values. The extended bit xtECC[8] and the data in the page also include all "0s" after a block erase, as shown on row 240. A parity check, as described below, on the ECC and extended bit sees the initial ECC state and the initial value `0` of the extended bit as a parity error. To protect the data when the ECC is at the initial ECC state, this "initial case" is addressed by the program and read operations as described in connection with FIG. 3 and FIG. 4. The ECC and the extended bit are computed for the first program operation. The ECC and the extended bit are overwritten with a pre-determined state for the second program operation. The pre-determined state is not seen by the parity check as a parity error, but as an indication that the data in a page is written with the second program operation so the ECC logic should not be enabled for error detection and correction. Huang, para [0030]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Hoekstra in view of Huang. One would be motivated to do so, to for the obvious reason of testing the efficiency and the correctness accuracy of the system. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hoekstra et al. US 2014/0201597 A1 (hereinafter “Hoekstra”) in view of Jalan et al. US 2018/0060163 A1 (hereinafter “Jalan”).

As per claim 21, Hoekstra teaches the method of claim 1. Hoekstra does not explicitly teach wherein the data comprises executable software code.
However, Jalan teaches wherein the data comprises executable software code (Implementing ECC on memories (e.g., static random access memory (SRAM), read only memory (ROM), or flash memory) is a standard safety mechanism used in safety critical applications to ensure data integrity within the memories. Jalan, para [0003]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Hoekstra in view of Jalan. One would be motivated to do so, to enhance the safety and the integrity of critical applications and executable codes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Tsai et al. US 2007/0136636 A1 directed to data encoding method for error correction.

C. Coteus et al. US 2015/0143201 A1 directed to error correcting code distribution for memory system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted